DETAILED ACTION
This office action is in response to the amendments and remarks filed on January 27, 2022.  
Claim 4 has been cancelled.  
Claims 1 and 10 have been amended.
Claims 11-13 have been previously withdrawn without traverse. 
Claims 1-3 and 5-13 are currently allowed.
The objection to “TITILE” is withdrawn in view of Applicant’s amendment with a new title.
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 11-13 directed to an invention and/or a species non-elected without traverse.  Accordingly, Claims 11-13 are cancelled as following (also see MPEP § 821.02).
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
With regard to Claims 11-13, these claims are now cancelled.
	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the closest prior arts of record, Mihira, Nuggehalli and Tachibana do not disclose or suggest fully, among the other limitations, the additional required limitation of “… a data transmitting unit that transmits the print data obtained by the obtainment unit to the image forming apparatus through wireless communication with the first network established by the communication establishing unit; a print setting information setting unit that sets print setting information of the print data in response to a user operation; and a transmission unit that transmits the print setting information to the image forming apparatus, wherein the detection unit detects the event in a case where the transmission is performed by the transmission unit”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on January 27, 2022 (i.e. on pg. 7-13), are neither taught nor suggested fully by the prior art(s) of record.
With regard to Claims 2-3 and 5-9, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 10, the closest prior arts of record, Mihira, Nuggehalli and Tachibana do not disclose or suggest fully, among the other limitations, the additional required limitation of “… a data transmitting unit that transmits the print data obtained by the obtainment unit to the image forming apparatus through wireless communication with the first network established by the communication establishing unit- a print setting information setting unit that sets print setting information of the print data in response to a user operation: and a transmission 
Therefore, Claims 1-3 and 5-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JACKY X ZHENG/Primary Examiner, Art Unit 2675